Order                                                          Michigan Supreme Court
                                                                     Lansing, Michigan

  January 25, 2013                                                     Robert P. Young, Jr.,
                                                                                 Chief Justice

  144651(115)                                                          Michael F. Cavanagh
                                                                        Stephen J. Markman
                                                                            Mary Beth Kelly
                                                                             Brian K. Zahra
                                                                    Bridget M. McCormack,
  WALGREEN COMPANY,                                                                   Justices
          Plaintiff/Counter-
          Defendant-Appellant,
  v                                             SC: 144651
                                                COA: 293608
                                                Livingston CC: 07-023023-CK
  RDC ENTERPRISES, L.L.C.,
           Defendant/Counter-Plaintiff/
           Cross-Plaintiff/Cross-
           Defendant-Appellee,
  and
  CINCINNATI INSURANCE COMPANY,
           Defendant/Counter-Plaintiff/
           Cross-Defendant,
  and
  HARLEYSVILLE LAKE STATES
  INSURANCE COMPANY,
           Defendant/Counter-Plaintiff/
           Cross-Plaintiff-Appellee,
  and
  ICON IDENTITY SOLUTIONS, INC.,
  and LINDHOUT ASSOCIATES
  ARCHITECTS, A.I.A., P.C.,
            Defendants/Cross-
            Defendants-Appellees,
  and
  J.G. MORRIS, L.L.C., d/b/a J.G. MORRIS
  COMPANY,
             Defendant/Counter-Plaintiff/
             Cross-Plaintiff/Cross-
             Defendant/Third-Party Plaintiff,
                                                                                                               2



and
ST. PAUL FIRE AND MARINE INSURANCE
COMPANY and ST. PAUL TRAVELERS,
           Defendants-Appellees,
and
TRC SERVICES,
          Defendant/Cross-Defendant,
and
PROVIDENCE STEEL & SUPPLY, INC.,
         Third-Party Defendant.

_________________________________________/

       On order of the Court, the motion for reconsideration of this Court’s October 22,
2012 order is considered, and it is DENIED, because it does not appear that the order was
entered erroneously.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         January 25, 2013                    _________________________________________
       h0122                                                                 Clerk